           Case 1:21-cv-06220-ER Document 1 Filed 07/21/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                        ------x
ALLISTER LEGISTER,

                                     Plaintiff,
                                                                  NOTICE OF REMOVAL
 - against -
                                                                  Case No. #   2l   Civ 6220
THE CITY OF NEW YORK, ERIK M. HIRSCH, JOHN
AND JANE DOES-Police officers as yet unidentified,                Law Dep't No.: 2020-022953

                                  Defendants.
                                                   ----------x

TO:     THE I.]NITED STATES DISTRICT COURT'
        SOUTHERN DISTRICT OF'NEW YORK

        Defendant THE CITY OF NEW YORK (hereinafter "the City"), by and through its

attorney, Georgia M. Pestana, Acting Corporation Counsel of the City of New York, respectfully

shows this Court as follows:

        1.     On June 24,2021, the City was served with a Summons and Verified Complaint

in the above-entitled action, pending in the Supreme Court of the State of New York, County of

New York, under Index No. 15591212021, naming the City as a defendant therein, and setting

forth the claims for relief upon which the action is allegedly based. A copy of Plaintiff's

Summons and Verified Complaint, dated June24,202I, is annexed hereto as "Exhibit A."

        2.     A copy of the proof of service concerning service of the Summons and Verified

Complaint on THE CITY OF NEW YORK is annexed hereto as "Exhibit B."

        3.     The above-captioned action is a civil action of which the United States District

Court has original jurisdiction in that   it   includes causes      of action which arise under the

Constitution and laws of the United States, pursuant to 28 U.S.C.              $ 1331. This action   is
                 Case 1:21-cv-06220-ER Document 1 Filed 07/21/21 Page 2 of 3



therefore removable to the United States District Court without regard to the citizenship or

residence of the parties.

         4.         Plaintiff brings this lawsuit pursuant to 42 U.S.C. $ 1983 alleging, inter alia,

federal claims of false arrest, false imprisonment, excessive force and denial of due process. See

Ex.   A.     Plaintiff also asserts, inter alia,   state   law claims of false anest, false imprisonment,

assault and battery, and negligent hiring, training and retention. See Ex. A.

         5.         Defendant ERIK HIRSCH consents to the removal of this action to the United

States   District Court for the Southem District of New York. A copy of the Consent to Removal

Form of Erik Hirsch is annexed hereto as "Exhibit C."

         6.         This Notice of Removal is timely because it is being filed within thirty (30) days

of receipt of the initial pleading by the City, and all defendants consent to its removal.        See 28


u.s.c. $ 1446(b).

         7   .      The City will promptly file a copy of this Notice of Removal with the Clerk of the

state court in which the action has been pending.

         8.         The City is unaware of any previous application for the relief requested herein.
          Case 1:21-cv-06220-ER Document 1 Filed 07/21/21 Page 3 of 3



       WIIEREFORE, the City respectfully requests that the above-captioned action       be


removed from the Supreme Court of the State of New York, County of New York, to the United

States District Court for the Southern District of New York.

Dated: New York, New York
         July 21,2021


                                             GEORGIA PESTANA
                                             Acting Corporation Counsel
                                             of the City of New York
                                             Attorney for Defendant City
                                             100 Church Street
                                             New York, New York 10007




                                             By:    Andrew Owen, Esq.
                                                    Unit Chief
                                                    (2r2) 3s6-2t09

       BY MAIL:
TO     Thomas Combs, Esq.
       Anorney for Plaintiff
       60 EAST 42ND STREET-SUITE 2101
       NEW YORK, NY 10165-6233
       2r2 687-2777

       NYPD Detective Erik Hirsch
       1 Police Plaza
       New York, NY 10038
